Case 2:17-cr-20668-RHC-DRG ECF No. 377, PageID.3484 Filed 01/21/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                              Case No. 17-20668

MARLON MCCALLUM,

                Defendant.
________________________________/

     ORDER CONSTRUING DEFENDANT’S JANUARY 7, 2021, “REQUEST” AS A
             MOTION FOR LEAVE, AND GRANTING THE MOTION

       Defendant Marlon McCallum is a federal prisoner incarcerated at FCI

Cumberland. On August 7, 2020, he moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), citing the health risks presented by the Coronavirus Disease (“COVID-

19”). (ECF No. 365.) On October 26, 2020, the court denied the motion. (ECF No. 374.)

       On December 10, 2020, Defendant wrote a letter to the court; the court received

the letter on January 7, 2021. (ECF No. 376.) The Clerk of Court docketed Defendant’s

letter as a “Request . . . for Appointment of Counsel,” but the letter includes no such

request. To the extent that Defendant asks the court to appoint counsel, the court does

not at this point find such relief necessary. Defendant was able to cogently present

arguments in favor of release without the assistance of counsel when he first sought

compassionate release. (See ECF No. 365.)

       Instead, the court will construe Defendant’s letter as a motion for leave to file a

second motion for compassionate release. Defendant states that the court denied his

August 7 motion because “there wasn’t any cases (COVID-19) here at [FCI
Case 2:17-cr-20668-RHC-DRG ECF No. 377, PageID.3485 Filed 01/21/21 Page 2 of 2




Cumberland].” (Id., PageID.3482.) Now he claims reported cases of COVID-19 are

higher. (Id.) He asks if it is possible to “file another motion for . . . compassionate

release.” (Id.) The court did not ban Defendant from filing a renewed, or second motion

for compassionate release, and presently knows of no legal impediment which would

prevent this Defendant from filing a second motion. His request for leave will be

granted. Accordingly,

        IT IS ORDERED that Defendant’s Motion for Leave, docketed as a “Request . . .

for Appointment of Counsel,” (ECF No. 376) is GRANTED.

                                                          s/Robert H. Cleland              /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: January 21, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 21, 2021, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                   /
                                                           Case Manager and Deputy Clerk
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-20668.MCCALLUM.MotionforLeave.RMK.docx




                                                     2
